 

Exhibit 10.2

AMENDMENT TO CONTRACT OF PURCHASE AND SALE

THIS AMENDMENT is made as of the 31st day of October, 2017 by and between
Alarcon Holdings, Inc., as seller (“Seller”) and 26 W. 56 LLC, as purchaser
(“Purchaser”).

WITNESSETH:

WHEREAS, Seller and Purchaser entered into that certain Contract of Purchase and
Sale dated as of September 12, 2017 (the “Contract”), for the property located
at 26 West 56th Street, New York, NY (the “Property”);

WHEREAS, the parties now desire to amend the Contract.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby covenant and agree as follows:

1.All capitalized terms used herein shall have the meanings ascribed to them in
the Contract unless otherwise indicated.

2.The following is added at the end of Section 7.2.1:

“Notwithstanding anything set forth in this Agreement to the contrary, Seller
shall promptly undertake to remedy the water condition set forth on pages 14-16
of the Equity Property Condition Report prepared by EBI Consulting and dated as
of October 10, 2017 (the “Inspection Report”) by using its reasonable best
efforts to promptly complete the recommended solution on page 14 of the
Inspection Report (the “Water Condition Repair”). Seller shall use its
reasonable best efforts to complete the Water Condition Repair as soon as
possible but in any event prior to Closing; provided, however, that if the Water
Condition Repair is not completed by the Scheduled Closing Date, Purchaser shall
have the option to (i) to extend the Scheduled Closing Date for up to sixty (60)
days following the Scheduled Closing Date, but not later than the Outside Date
to allow for Seller to complete the Water Condition Repair, or (ii) receive a
credit against the Purchase Price for the unperformed work in connection with
the Water Condition Repair (such credit to be in an amount mutually agreed by
Purchaser and Seller to represent the cost to complete the same, each acting
reasonably.”

2.The following is added to the Contract after Section 10.24:

“11.Access.

11.1.From and after the date of this Amendment and through the Closing, Seller
shall permit Purchaser and/or Purchaser’s architect, engineer, decorator or
other Purchaser authorized persons, including an appraiser of Purchaser’s
lender, if applicable, to access property from time to time, during business
hours and upon

 

439407v1

--------------------------------------------------------------------------------

 

reasonable notice and at reasonable times, for the purpose of inspecting the
Premises, obtaining work estimates, taking measurements and for any other
reasonable purpose.”

3.Except as specifically amended and modified herein, the Contract and all of
its terms and provisions shall remain in full force and effect.  

4.This Amendment may be executed in counterparts each of which shall be deemed
an original and all of which shall be considered one and the same agreement.  A
facsimile or pdf of this Amendment shall have the same force and effect as an
original.    

 

[Signature page follows]

2

439407v1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

SELLER:

 

ALARCON HOLDINGS, INC., a New York Corporation

 

 

 

By:

 

/s/ Joseph A. Garcia

 

 

Name:

 

Joseph A. Garcia

 

 

Title:

 

Sr. EVP & CFO

 

PURCHASER:

 

26 W. 56 LLC

 

 

 

By:

 

/s/ Solomon Dabah

 

 

Name:

 

Solomon Dabah

 

 

Title:

 

Member

 

NAI-1503156638v2

3

439407v1